EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	Regarding claim 24, Delete “wherein the ring includes an aperture and wherein the body portion of the knob includes an opening,” in lines 1-2. 

	Claims 21 and 22 are no longer withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  

Regarding claims 1 and 11, references of record do not teach the circumferential channel in the body portion of the knob as well as a ring that deforms. The ring in Hyunh moves but is not deformed. They are not considered equivalent terms. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.

Regarding claims 12 & 14, the ring of Hyunh is not polygonal. Examiner can find no reason to combine or modify references of record without the use of impermissible hindsight.



Regarding claim 20, the references of record do not teach the coupler does not extend between the aperture and the opening. In the decoupled state, as shown in fig 3, the coupler does extend between the aperture and the opening still. Upon further consideration, the ring is not rotatable relative to the knob. It is rotatable with the knob. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIA F AHMAD whose telephone number is (571)270-1334. The examiner can normally be reached Monday - Thursday 10am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Mills can be reached on 5712728322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/F.F.A./
Examiner
Art Unit 3675



/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675